New regulations on visas for Western Balkan countries (Former Yugoslav Republic of Macedonia, Montenegro, Serbia) (debate)
The next item is the Council and Commission statements on new regulations on visas for Western Balkan countries (Former Yugoslav Republic of Macedonia, Montenegro, Serbia).
Mr President, moving quickly on geographically to discuss another area that I am again very pleased to address: the prospects of visa liberalisation for certain countries in the Balkan region. It is excellent that the European Parliament is addressing this at such an early stage in its period of office. It shows how important we all believe it to be that the people of the Western Balkans are brought closer to the European Union. It is undoubtedly the most important issue for the citizens of the Balkan region as far as their present links with the EU are concerned.
Visa liberalisation will firstly make it possible for people to move more freely throughout Europe and will create more open societies. Many people in the region - particularly young people - have never been to Western Europe, and naturally visa liberalisation would open up a range of opportunities for contacts and exchanges. That is the real benefit of this initiative.
In 2007, the EU embarked upon a process intended to result in visa requirements being removed for the countries of the Western Balkans. There are two aspects to this process: the countries themselves had to make significant progress as regards the reliability of documentation, better legislation on migration, improved rights for minorities and, not least, the fight against corruption and organised crime. In return, the EU would offer visa-free travel. Visa facilitation was introduced back in January 2008, linked to commitments in the areas to be addressed. However, only genuine visa liberalisation will enable the economic and bureaucratic barriers erected by visa obligations to be removed.
Liberalisation of the visa requirements that apply to citizens of the Western Balkans is an important measure that will strengthen ties between this region and the European Union. We can expect this to stimulate a pro-European attitude among both the governments and the peoples of the region, because it shows that the European integration process has real advantages. Continued isolation, on the other hand, would lead to a feeling of exclusion and prevent exchanges of ideas and, in the worst case, could foster narrow-minded nationalism.
Obviously, our aim is the opposite: to open up the EU, to provide the countries with access to Community programmes, to make it easier for people to be in contact and to promote development and exchanges both between the countries of the Western Balkans and between these countries and the EU. Not least, visa liberalisation will create new opportunities for trade, industry and transfer of know-how. These are important elements in alleviating the consequences of the economic crisis.
Consequently, the Commission's proposal that was submitted on 15 July is very much to be welcomed. It is proposed that in a first step, the visa requirement will be removed for citizens of the Former Yugoslav Republic of Macedonia, Montenegro and Serbia, which have biometric passports. The aim is that on 1 January 2010, we will liberalise the visa requirements for these citizens and later extend this to other countries once they also meet the conditions required. The Commission has assessed that three countries - Serbia, Montenegro and the Former Yugoslav Republic of Macedonia - by and large already meet the conditions for visa liberalisation. The appraisal of Serbia and Montenegro is continuing and we hope that by this autumn, we will have confirmation from the Commission that all the conditions are met, so that we can take the next step.
I must emphasise that many of the conditions that we have set for liberalisation, such as reform of the police system and combating corruption, will also benefit the countries in their preparations for EU membership and thus create a situation in which everyone wins as far as harmonisation of the rules is concerned. It also provides a good example of how the principle of conditionality can work in the Western Balkans.
Albania and Bosnia and Herzegovina will not be included in this first decision on visa exemption, but they are not being left in the lurch. I know that that is a matter of concern to many in this House. It is only a matter of time before these countries also meet the necessary conditions in the Commission's roadmap. In order that the process can be concluded as soon as possible, we are continuing to emphatically support and encourage Albania and Bosnia and Herzegovina to make further progress on the remaining targets, and I hope that they, too, will be able to benefit from visa liberalisation in the near future.
The EU will do all it can to help and support these two countries in their efforts to achieve their objectives, particularly as regards the rule of law.
Where Kosovo is concerned, the Commission's proposal involves no change. Here, the visa requirement will remain for the time being. In the future, we will have to look at how the measures can best be extended in order to give the citizens of Kosovo the same rights as others in the region. Here we are awaiting a communication from the Commission in October containing ideas for encouraging deeper cooperation and links with Kosovo.
The Council has only just begun its discussions on the Commission's proposal, but the Presidency will work hard to ensure that we can reach agreement as soon as possible. We welcome the great interest that the European Parliament has shown in this proposal and the fact that initial discussions are already taking place in your committees. In view of the incredible significance of this proposal politically, I am sure that we are in agreement on the goal, which is to conclude this process as quickly as possible with satisfactory results, so that visa liberalisation can become a reality as soon as possible.
Madam President, I would like to thank the Minister, Mrs Malmström, for everything she has told us, and which I will try to confirm on behalf of the Commission.
On 15 July, the Commission proposed the abolition of short-term visas for citizens of the Former Yugoslav Republic of Macedonia, Montenegro and Serbia. As you have underlined, Minister, this is obviously an historic moment in our relations with the Western Balkans.
This proposal for the abolition of visas is based on the progress made in the last six years in the areas of justice and home affairs, in accordance with the commitments made at Thessaloniki in 2003.
The Commission proposal has been submitted to the Council. The Member States support the approach proposed by the Commission and confirm their intention to work in close cooperation with the European Parliament to guarantee the formal adoption of the text during your Presidency, Minister, the Swedish Presidency.
I thank the European Parliament for appointing the rapporteurs within the Committee on Civil Liberties, Justice and Home Affairs and for setting an indicative timetable scheduling the submission of the report for the end of September, and the votes within the Committee on Civil Liberties, Justice and Home Affairs and then in plenary, for October and November. The goal is, in fact, to obtain visa exemptions for citizens of Macedonia, Serbia and Montenegro on 1 January 2010.
The Commission's proposal is based on the results of the dialogue launched in the first half of 2008 with the five countries of the Western Balkans. Road maps have been drawn up stipulating criteria, the realisation of which involves the adoption of structural reforms in the key area of JFS - justice, freedom and security. This method has proved to be a very important incentive for the countries of the region to progress towards reforms, notably in relation to document security, with the introduction of biometric passports and identity cards for border control and global policies on migration, and also in relation to public order and security policies: the fight against organised crime, corruption, human trafficking, and finally, of course, fundamental rights, including matters of citizenship.
Having studied these reports, we can say that the Former Yugoslav Republic of Macedonia meets all of the criteria in its road map.
Montenegro and Serbia have made very considerable progress. However, for Serbia, there are still some conditions to be met, in particular, with relation to the verification of identity documents submitted by Kosovo residents and people of Kosovan origin living abroad when they request a Serbian biometric passport.
The second condition for Serbia is the control of borders with Kosovo and cooperation with EULEX, and thirdly, the drafting of a national strategy on migration.
As for Montenegro, a lasting solution must be found for displaced persons. Measures still have to be taken in terms of the effective introduction of the law on foreigners, as well as measures enhancing administrative capacity and which are designed to fight corruption and organised crime more effectively.
That is the situation in these three countries.
Despite the very significant progress accomplished in the course of the last few months, Bosnia and Albania have not yet been able to complete the requisite reforms demanded in the road map, such as the abolition of visas. On the basis of this analysis, the Commission, in response to the invitation made by the General Affairs Council in June 2009, has therefore proposed the abolition of the visa for the citizens of Macedonia, Montenegro and Serbia. For Serbia, persons resident in Kosovo, or persons of Kosovan origin who are resident abroad and who hold a Serbian passport issued by a central authority in Belgrade, will be excluded from the liberalisation and will be required to obtain a visa. Indeed, since 1999, Serbia has not been able to provide verification for identity documents held by people from Kosovo. The Commission has considered the security risk that this category of people represents for the Community, as well as the fact that there has, as yet, been no dialogue on the subject of visa liberalisation with Kosovo.
Therefore, the decision to include certain countries in this liberalisation of visa requirements is based on the merits of each individual country.
As far as Serbia and Montenegro are concerned, we will follow closely the measures taken by these two countries to fully implement all of the criteria. In terms of the progress already made by Albania and Bosnia and Herzegovina, the Commission is convinced that these two countries will be in a position to meet all of the criteria in the near future. In October, their authorities will submit supplementary information to the Commission on the progress made in recent months. On the basis of this information, evaluation missions will be deployed at the beginning of next year, and then the Commission will draw up new evaluation reports to be discussed with Member States. Following this, the Commission hopes that it will be in a position to propose the waiver of the visa requirement in 2010.
In accordance with the procedures in force, the proposal will be discussed at the Council and will be the subject of an opinion at the European Parliament. The formal adoption of the text by a majority of the Schengen countries should therefore take place during the Swedish Presidency, which will allow the effective introduction of this abolition of visas for citizens of these three countries from January 2010. As you have said, Minister, all this means the possibility, particularly for the young generation in these Balkan countries, of participating much more in European life, of integrating into it, and we think that all of this can be extremely beneficial, both for these countries and for our Europe.
There you have it. Those are the points I wanted to make following the excellent observations made by the Presidency.
Madam President, President-in-Office of the Council, Commissioner, the Western Balkans need Europe and we Europeans need stability in the Western Balkans. The Western Balkans are a central part of Europe and we must do our utmost to bring this important part back home to Europe. For that reason, these are the right proposals.
The reality of life in this area has been described; the depressingly long queues at visa offices, the young people with no prospect of making an application to leave the country and get a taste of life in Europe. A lot of people experience this area as a prison, where they have no contact with the outside world. We all want to put an end to this and, in my group, Mrs Pack, Mrs Bildt and Mr Posselt are working on this with a great deal of dedication. We all stand for this.
What worries us is that, as a result of the different treatment of the states in this area, there will be separatist movements and different classes of citizens in the area of the Western Balkans will be created, which could certainly lead to problems. However, the citizens in the European Union equally expect security. That means that the standards that Commissioner Barrot described here today, namely security standards for police cooperation, in the fight against illegal immigration and economic migration and for biometric data, are the agreed minimum standards which represent the rules of play. Our citizens expect those rules of play to be adhered to.
That brings me to my second point: there must be no foreign policy concessions on the question of visa waiver. We should not give these states a free rein. The rules of play are clear and anyone who abides by them has every chance of having visas waived. The pressure on the states which have been unable to improve their standards hitherto, despite EU aid, should not let up.
These are the two flanks that we in the European People's Party (Christian Democrats) consider to be right. We trust in the evaluation that the European Commission has carried out and can therefore approve the present step.
Madam President, President-in-Office of the Council, Commissioner, we support, of course, the Commission's proposals, as they mark a very important step for the three countries in the region just mentioned, which will enjoy a visa-free regime as of 1 January 2010.
I myself am from a country and of a generation which enthusiastically welcomed the lifting of the visa regime prior to our country becoming a member of the European Union. I would also say that this is the first and most important sign that things really are moving in the right direction, and that one day, the final destination of these countries will be the European Union.
At the same time, I cannot help but express, to some extent, my astonishment at the Commission's excessively administrative approach to this matter. Although, on the one hand, technical matters are important, in the sense that compliance is needed and the countries have to fulfil the necessary conditions to become part of the European Union, and therefore be granted this visa-free travel facility, the Commission's decision to exclude Albania and Bosnia and Herzegovina, to some extent, beggars comprehension. It fails to reflect the delicate nature of this issue in the region. It underestimates the influence it could have on the future development of relations between the countries of the region, and the attitude of ordinary citizens in the region to this decision made by the European Commission.
For this reason, we believe that the European Commission's decision should be reviewed to include Albania and Bosnia and Herzegovina, with a clear timetable setting out when these countries could be included in the visa-free regime, subject to fulfilling specific conditions.
In this respect, this issue is particularly delicate with regard to the population of Kosovo. Our question is therefore: when does the European Commission intend to initiate a dialogue on visas with Kosovo, and has it considered what the consequences would be, in terms of Kosovo's stability if this dialogue is not started as soon as possible?
on behalf of the ALDE Group. - Madam President, the ALDE Group firmly and consistently supports the goal of EU accession for all the Western Balkan countries. We are aiming to equip their citizens to join an integrated free movement area with a single market and common values.
Freedom of short-term travel is a vital part of preparation for that. The Commission and the Council obviously share that goal, so why on earth has the Commission managed to put forward such an ill-judged and divisive proposal?
The Liberal Group certainly does not want to undermine the pressure for high standards of passport and border security and the rule of law more generally, but this exercise has to be fair, consistent and effective. It is not as if there are no anomalies at present. For instance, Serbia and Montenegro have been included in the July proposal: although they did not meet the benchmarks at the date of the proposal, they are expected to do so in the future. Then there is the requirement for biometric passports, of which Bosnia has now issued 40 000, by the way; but Croatians, who have benefited from visa-free travel for some time, do not need one.
We are saying that Serbia's stabilisation and association agreement cannot be progressed while Mladić stays hidden, since it shows lack of control over the security services. But for visa waiver, they are deemed to meet the requirements of Block 3: Public order and security - some contradiction here.
The way to keep Bosnia and Albania up to the mark would be to include them in the legal scope of this proposed regulation, but to make the actual implementation of visa waiver conditional on a Commission declaration of compliance - in fact, similar to that which the Commission needs to make this autumn about Serbia and Montenegro. The process would be exactly the same, though a bit later.
Any prolonged delay for Bosnia and Albania and the complete exclusion of Kosovo will have very divisive and detrimental consequences, encouraging the search for Croatian, Serbian or, in the case of Kosovars, Macedonian passports, and undermining the integrity and governance of Bosnia and Kosovo in particular. I cannot believe the Commission and the Council intend to pursue this damaging path.
on behalf of the Verts/ALE Group. - Madam President, I am in favour of visa liberalisation and I am also in favour of attaching certain criteria to visa liberalisation, but what I am more in favour of is peace and stability in the Western Balkans.
What do you think it will do, especially to young people, to Bosnian Muslims, to see their Croat- and Serb-Bosnian peers with double passports hopping in and out of the EU for a weekend? Do we really want to take the chance of fostering nationalist feelings and deepening the divisions in a country where stability is still so fragile? And for what? Bosnia and Herzegovina is really not that far behind Serbia in complying with the criteria. They are already issuing biometric passports and have made about the same amount of progress on the other criteria.
I therefore strongly ask you to include Bosnia and Herzegovina in the present proposal for the sake of those people living there who are working very hard for a better future - with the memories of war still too fresh in their minds.
I am very happy that today our colleague, until recently Minister Cecilia Malmström, has spoken on behalf of the Council. This House has been poorer for her absence, but the Swedish Presidency has certainly gained from it. I would like to say in Swedish 'tack' - or 'thank you' - for her speech, which in my language, in Polish, means 'yes' - and it is therefore a fitting word, as I fully agree with what she has told us on behalf of the Council today, even though I have some small but important comments.
In the first place, I really do not want this appropriate initiative of the Council, supported by the Commission, to be - to put it bluntly - some kind of alternative to the rapid accession of Serbia, Macedonia and Montenegro to the European Union. It is what the societies of those countries expect, and it is what they deserve. I do not believe that we should substitute the perspective of fast-track accession to the European Union by these countries by waiving visa requirements.
Secondly, I believe that the people of Bosnia and Herzegovina, Albania and Kosovo also deserve visa-free travel as soon as possible. In this regard, we need to consistently hold up definite European prospects before them.
Madam President, on behalf of the Federal Group of the European United Left - Nordic Green Left, we believe that the Commission proposal to waive visas for citizens from Serbia, Montenegro and FYROM who have biometric passports is a step in the right direction and implements the European Union's commitment towards the people in this area, so that they can plan trips and travel to the rest of Europe without the need for a visa.
I must point out that, when it comes to the Western Balkans, we are talking about a traumatised area which recently experienced war and civil conflict for which the European Union and certain of its Member States bear responsibility. The wounds of this area are healing slowly. That is why we believe that the visa waiver procedure for the citizens of all these countries is a very important step and will give them the opportunity to communicate with the peoples of the rest of Europe.
However, I cannot not point out the terms and conditions which, if I have understood correctly, bring a degree of uncertainty to whether the Council will approve the visa waiver for Montenegro and Serbia in October.
Firstly, for Kosovo which, unless I have misunderstood, is subject to Security Council resolution 1244 and, especially, for the Serbian minority living in a state of rural prison, guarded within geographical prisons, we are essentially refusing free communication. A double whammy: we do not allow them to travel within their country, nor do we allow them to travel to the countries of the European Union.
Secondly, I have numerous reservations as to whether certain of these preconditions which we are demanding of Serbia and Montenegro relate to this specific issue and do not serve other political objectives. That is why I consider that you should endeavour in October to waive visas for the inhabitants of Montenegro and Serbia and for the other countries in the Western Balkans.
Madam President, firstly, peace and stability in the Western Balkans is certainly in the interest of the whole of Europe and, of course, because I am from Greece, it is logical that it should be in our interest even more, because we border some of these states. As such, we would consider the direction you are taking to be the right direction.
However, I wish to single out FYROM. The Skopje government is cultivating extreme nationalism towards one Member State of the European Union, namely Greece, circulating maps which show a part of Greece, Macedonia, together with Thessaloniki and numerous other towns, under occupation, thereby basically cultivating the spirit that these lands, which are supposedly occupied by Greece, should be liberated.
I do not wish to focus on the question of the name, to which you may be indifferent, even though the Greeks are very sensitive to a name being hijacked. However, you must surely understand that we cannot return to nationalism, the fostering of nationalism, in these countries, to the detriment of other Member States of the European Union.
(DE) Madam President, that visa requirements for Serbia, Macedonia and Montenegro are to be abolished shows that the reform efforts of these countries are clearly bearing fruit. However, ten years after the end of the conflict, the graves are still deep and ill-feeling is still simmering beneath the surface. Clearly this has to do with the fact that Albania, Kosovo and Bosnia, which have not been included this time, are feeling disadvantaged. Clearly people there prefer to cultivate old antagonisms, rather than ask themselves what their neighbouring states have done better and how progress can be achieved in order to earn visa waiver. In any event, Serbia should soon acquire the status of candidate country, as it is moving towards accession on several counts.
However, the wounds are far from healed and every measure by the EU is being evaluated accordingly. That is why we need, on the one hand, to communicate the reasons for our decisions better and, on the other hand, make it clear to Albania, Kosovo and Bosnia that they still need to make an enormous effort to move equally towards accession. In any event, peace in the Balkans, on the doorstep to the EU, has become far more important than the accession of Turkey, which is being so fiercely advocated on many sides.
Madam President, today we in the EPP say to the people of Bosnia, of Albania and of Serbia: you are not forgotten; we have not abandoned you. We understand, especially to the people of Sarajevo, your frustration. But at the same time, we say to the people of the European Union, we will not bend the benchmarks. The rules have to be the same for everybody. Your security is important for us.
Mainly we say to the authorities of Bosnia and Herzegovina: take your responsibilities; put your house in order; do your homework. We appreciate the progress that has been achieved recently. We will ask the Commission to continue to support you but if I have learned anything in my six years of the wars and peace in the Balkans, and believe me, this is an issue very close to my heart, victimism, the blame game and scapegoating belong to the past.
This is an issue of European integration. We have to look at this from a European perspective and, as Mrs Cecilia Malmström said, the best way to start the U-turn that is needed to go from dependence and victimism is for them to take the country into their hands, and to start those visa reforms which are badly needed and necessary anyway.
I hope we can agree on a clear message to the authorities in the region that we will support them but we will not compromise on the security of our citizens - that they have to take their responsibilities.
I think we should support the Commission proposal, and, to those who think that this could be destabilising, I would like to say that stability will come with European integration. It is very unfortunate that passports are issued in Zagreb and in Belgrade, and we should definitely try to reduce that as much as possible, but we cannot make different rules for the Bosnian people. It is not in their interests.
What we can do is to do our part in this Parliament to accelerate the process and make a decision, make our policy so that the Council can take a decision within this year.
(SL) As you probably know, I am rapporteur for the Committee on Civil Liberties, Justice and Home Affairs regarding visa liberalisation for the Western Balkan countries.
In July, the European Commission sent us a proposal recommending the lifting of visa requirements for citizens of Serbia, Macedonia and Montenegro. Macedonia has already fulfilled all its obligations, whereas Montenegro and Serbia are required to meet the remaining conditions as soon as possible.
Although I very much welcome the Commission's proposal and appreciate the demanding nature of this work, I am disappointed by the fact that this document has totally omitted the remaining countries, without even giving them a timetable of any kind.
Bosnia and Herzegovina and Albania are using a clear roadmap for the lifting of visa requirements and are aware of all the conditions that need to be met before that can happen. Bosnia and Herzegovina, in particular, achieved great progress on this score during the summer, judging by reports from independent organisations.
The decision to omit Bosnia and Herzegovina and Albania from the list is primarily a technical one. We are all well aware that even the best technical decisions can have major political consequences. The fact is that it is the Bosniaks who have been omitted from the visa liberalisation process.
We must all take on a share of political responsibility for the implementation of this process, which will be a prerequisite for peace and stability in the Western Balkans. We also urgently need to think about initiating the visa dialogue with Kosovo, as that will help advance structural reforms.
Ladies and gentlemen, we must not put ourselves in the position of putting the brakes on the lifting of visa requirements for all the countries of the Western Balkans which have a clear European perspective. Visa liberalisation in the Western Balkans is not a jigsaw puzzle with which you might wish to amuse yourselves. We are dealing with people here, with their quality of life and mobility, and facilitating the closest cooperation possible, not least, economic cooperation.
(SL) I congratulate Macedonia and hope that Montenegro and Serbia also get to the same stage. That would be good for all the three countries and for the Western Balkans as a whole.
It is unfortunate, however, that Bosnia has been omitted from this package. The efforts made as regards Bosnia have been inadequate and insufficiently successful, and by this I mean both our efforts and theirs. The main obstacle to progress in Bosnia is the state of mind, the feeling of powerlessness, which is paralysing people and institutions there. The Bosniaks are the only people in Bosnia who have not been allowed to travel freely throughout Europe. They do not have a second state to resort to and, for that reason, they have been ghettoised. They are the only ones who cannot harbour dreams of dual citizenship. That is humiliating. They feel overlooked, belittled and punished by the European Union.
We must provide political assistance to the state of Bosnia and Herzegovina in order to enable it to help itself and its citizens. The European Union shares responsibility for the situation in Bosnia and for the stability of the region. That responsibility lies with the Council, the Commission and Parliament.
Bosnia is close to having its visa requirements lifted. The only problem left is the problem in people's heads - in their heads and in our heads. There is a wall rising between us and them, a wall higher than the Berlin Wall. Let us break down that wall and let us help Bosnia to get its visa requirements lifted, now, as soon as possible, in the same package as the other three countries in this region.
(DE) Madam President, Mrs Malmström, Commissioner, we Greens obviously welcome visa liberalisation for Montenegro, Macedonia and Serbia. That is something I campaigned for very strongly in recent years when I was still a member of the Austrian National Assembly. It is an important step in the direction of fulfilling the dream of a unified and peaceful Europe.
However, the path on which you have embarked has a number of stumbling blocks. It will result, above all, in the Muslim citizens of Bosnia feeling discriminated against. This was already the case when you merely announced that there would be liberalisation for the other states. You argue on the basis of technical conditions that Bosnia and Herzegovina has not yet met, but you apparently overlook the fact that there are still problems in other states which are now being liberalised. Bosnia has already issued 40 000 biometric passports and has already passed a regulation for displaced persons, which other states do not yet have, and it has introduced an anti-corruption agency, which Serbia, for example, does not yet have.
I get the impression that there is also political discrimination here and I consider that very dangerous for peace in the region and for a multi-ethnic Bosnia and Herzegovina. So to name this danger once again: there is a danger that ethnic dividing lines will be formalised here too. I therefore call on you to conclude a common package with Bosnia and Albania and to start visa talks with Kosovo.
(IT) Madam President, ladies and gentlemen, today, certain areas of the Balkans are still unstable and are communication routes for illegal traffic controlled by organised crime networks. Particularly serious is the traffic in human beings, which often involves exploitation in the form of illegal work or prostitution.
The liberalisation of visas must therefore be accompanied by the rigorous application of security rules, one of which is the introduction of biometric passports. As far as we are aware, Albania and Bosnia and Herzegovina have still not implemented these technical measures in full. It is therefore crucial that we do not liberalise visas for these two countries until their governments cooperate in full and the technical measures guaranteeing the identity of the parties concerned have been implemented. A failure to meet requirements does not, in my view, represent discrimination.
(RO) I am pleased that today we are discussing the visa waiver for some Balkan countries and I must tell you why: my grandparents were born in Macedonia, my father in Albania, my grandmother in Greece and my mother in Bulgaria, while I was born in Romania. I am here today, thank God, so that I can ask Olli Rehn: is it possible to lift visa requirements for Albania by the middle of 2010, as has been promised? This is a question which I would like an answer to because it touches on my emotions, my relations, my family and my roots which lie across almost the entire Balkans. Please God.
(DE) Madam President, Mrs Malmström, Commissioner, ladies and gentlemen, we were all delighted about the proposed liberalisation of visas. We have already been fighting for this in this Parliament for a long time and now a start has been made. That is not enough for us. I think that the wrong wording was chosen in June. Today - as we have heard - there are still problems in Serbia and in Montenegro. So why did we not include Albania and Bosnia in this wording and say, here too there are problems that need to be overcome? That would not have caused too much damage.
It is, of course, a fact that the politicians in Bosnia and Herzegovina have little interest in improving what is, from every point of view, the awkward situation of their fellow countrymen. Why should they? They have a job, they can travel, they waste their time with useless nationalistic conflicts, instead, for example, of working for a good school system, for a good infrastructure, for a good health system, nor have they ensured that the benchmarks for visa liberalisation are in place. Visa liberalisation would bring a breath of fresh air at long last to this nationalistic fug in Bosnia and Herzegovina and finally give the young generation hope.
However, since the announcement of the Commission's evaluation, measures have been taken in Bosnia and Herzegovina to combat corruption and a number of important laws have been set in motion, so that the technical preconditions can be met in autumn. However, it is not just a question of technical preconditions; it is also a question of the political aspect of things. There is the question of the biometric passports; I know that not many have yet been issued and I would sincerely call on the Commission and some of the Member States to help issue these biometric passports. Technical assistance means a great deal.
The Council, the Commission and local politicians must really make every effort to stop the ethnic divide in this country from widening further still. A refusal to liberalise visas for Bosnia and Herzegovina would ghettoise the Muslims, as the Croats and Serbs have a way out of this country. The Bosnian passport - normally a passport is unmistakable proof of a nation - will be worthless in the eyes of its holders if it does not open the door to the EU.
I would ask the Commission and the Council to help these countries. Albania will manage. They have a new government; they will manage, but Kosovo will only manage if you all help. You have our support. You do not need to turn a blind eye, but you should set political standards, not just police standards.
(SK) The liberalisation of visa policies in the Western Balkans is both a politically sensitive issue and a highly sensitive issue in human terms for the inhabitants of these states and this region. At present, we are talking about Montenegro, Macedonia and Serbia, which is very important in a historical context, but we should not introduce a two-speed system in the Western Balkans on a long-term basis and we must bring Bosnia and Herzegovina, in particular, into this process as quickly as possible and also Albania of course.
The Western Balkans have close geographical, cultural and historical ties to the European Union and to our Member States, and despite the extremely turbulent events that have unfolded there in recent times, it must be said that both the reforms and our expectations are gradually being fulfilled and that political leaders in these states really are making great efforts to meet our expectations.
In my speech, I would therefore possibly like to ask not only the Council and the Commission but also everyone here in the European Parliament to support the leaders of the various states in their efforts and to provide them with assistance in respect of those issues that have yet to be resolved. We must also not forget that the countries of the Western Balkans are of great geopolitical importance to us for many reasons.
As Serbia and Montenegro now face important domestic challenges which we all hope they will overcome, I would like to stress once more that it would be very appropriate to fix a date as soon as possible for those countries that have been excluded from the process, by which I mean Bosnia and Herzegovina and Albania.
Madam President, these measures allow visa-free access to the EU Schengen group Member States from Serbia, Montenegro and Macedonia as from January 2010. The Commission envisages giving Albania and Bosnia and Herzegovina visa-free access possibly by mid-2010. So within 12 months, we could see another 20.7 million people given free access to the EU.
Strictly speaking, this should not affect the UK, which is not a member of the Schengen group, but in reality it will. Access to the EU for millions more people from some of the poorest and most corrupt countries in Europe will enable them to cross the first barrier in gaining illegal entry to Britain. These countries will eventually be full members of the EU anyway, with full legal access to the EU. These measures are yet another undermining of Britain's ability to control her own borders, and yet another reason why Britain should leave the European Union.
(BG) Madam President, we are all clearly aware of the advantages and disadvantages of free movement, but let us look at it from another aspect. Are the three countries in question really fulfilling the fundamental criteria required in order to be granted such privileges as part of the visa waiver?
The Bulgarian minority in Serbia has been totally neglected and discriminated against for almost a century now, while Macedonia, ever since its foundation, has pursued in practice a constant and consistent anti-Bulgarian policy.
The latest act committed by Macedonia in this regard was to arrest the Bulgarian citizen Spaska Mitrova and give her an exceptionally harsh sentence. Mitrova is a member of the Bulgarian association 'Ratko'. This association was banned in Macedonia, which resulted in Macedonia being ordered to pay a fine for breach of human rights.
The Bulgarian public find it unacceptable that concessions are made to countries that breach the rights of Bulgarian citizens, in other words, citizens of the European Union.
(HU) I think it is important that the moment has come when we can finally talk properly about the issue of visa-free travel with regard to the Western Balkan countries. It is gratifying that these countries, which have fulfilled the commitments they have made to date, can also be instrumental in making the process of crossing borders as smooth as possible.
As a Hungarian MEP, I cannot but support these efforts because they will make it possible for Hungarians living in Vojvodina in Serbia, for example, to establish a more direct link with the mother country. Citizens who live on either side of these borders and who speak the same language and foster close family and cultural ties will not be able to find sufficient words to express the importance of being able to cross borders without any barrier or visa. On this point, although not closely linked to visa-free travel, certain forward-looking decisions have also been taken, such as the law recently adopted in Serbia governing the operation of the minorities' national councils. These mark serious progress in terms of the institutional protection of minorities' rights.
Facilitating visa-free travel cannot be regarded simply as a technical issue. It is a very clear political matter. A vital contribution is made to these countries' political stability, knowing what entitlements they are granted with a passport from their own states and to what extent it is recognised by the European Union. It would be unacceptable if the negative differentiation among the states in the region were to continue in the long term.
This is why I appeal to the key responsibility of the Commission and the Council in these matters. The European Union has the political responsibility to offer the Western Balkan countries the prospect of joining the European Union. it should help these countries catch up and encourage the formation and strengthening of their democratic institutions, which includes minority rights as well.
(HU) Thank you very much, Madam President. I too would like to welcome Mrs Cecilia Malmström and Commissioner Barrot. I am also delighted with this proposal that has been put forward. As a former Hungarian Foreign Minister, I have worked very hard together with others to bring the Western Balkan countries closer to the European Union and make them take the next step on the path to accession. We also know that, from this perspective, visa-free travel is the thing which people perhaps understand and feel the most. It now paves the way for them to enjoy freedom of movement and to form closer human relationships. Perhaps it will also help with what I think we all consider important, which is sustaining the motivation of these countries during the very difficult process which accession entails.
We know that some very serious steps must be taken. Very often, certain traditions need to be transcended which we know it is not easy to transcend. It is very important that the three countries are now given visa-free travel. I would also like to draw your attention to a view which has been voiced many times today, namely, that the balance in the Western Balkan countries is very delicate. There were already ethnic tensions before the war, but they have still remained following the war. We must therefore assess every kind of measure from the perspective of whether it will decrease or increase these tensions.
In the case of Bosnia, as has been mentioned several times today, this decision is not only beneficial and important because Bosnia has now been left out, but also because a large number of Bosnian citizens who have a Croatian or Serbian passport will enjoy visa-free travel, while the remainder will not. The same situation applies to Kosovan citizens too, so that anyone who can obtain their passport in Serbia will enjoy visa-free travel.
I believe that it is important for us to emphasise once again that a political decision must be made, not only a technical one. For this reason, it is our responsibility to help these countries achieve visa-free travel as soon as possible, within a very specific timeframe.
(DE) Madam President, President-in-Office, Commissioner, I too share Mr Weber's security concerns, having spent ten years in the Committee on Civil Liberties, Justice and Home Affairs. This subject has a profoundly foreign policy dimension.
I am from a generation which grew up with hundreds of thousands of so-called Yugoslavian foreign workers. During the communist dictatorship, the people of southeast Europe living on the borders of Yugoslavia were free to travel, despite the communist dictatorship. Today we talk of Europeanisation, we send in troops and officials, we spend a great deal of money and, at the same time, we are imprisoning young people in these countries. That is why the liberalisation of this visa regime is urgently needed.
However, I too have a number of criticisms to make: firstly I am delighted that Macedonia is on board. Macedonia is exemplary in meeting the criteria, but we should not cite this to Macedonia as compensation for its justified wish to have a date finally set for accession negotiations.
Secondly, Kosovo: it has been said that it must abide by the rules of play, but a player can only abide by the rules of play if they are allowed on to the playing field. Kosovo has not been allowed on to the playing field. We intervened militarily, in order to liberate the Kosovars from oppression. Now the country of the former oppressors are to enjoy visa waiver - and I welcome this, because there is no collective guilt - and Kosovo cannot aspire to it. Even if there are shortcomings there, it is we who must beat our breasts, because we basically administer this country. In other words, we must give Kosovo every opportunity, because if Serbia enjoys visa waiver in the long run and Kosovo is absolutely excluded, that will lead to unacceptable distortions.
Thirdly, Bosnia and Herzegovina: I - like several Members - signed the protest against the exclusion of Bosnia and Herzegovina. This land of three nations - badly designed under the Dayton Agreement, which is in dire need of review - with an international administration, which is equally guilty of inefficiency, must ultimately be given an opportunity to take the path to Europe, without being disintegrated. Disintegration for Kosovo or Bosnia would endanger our security more than any technical details.
(EL) Madam President, we must acknowledge that the visa waiver for Serbia, the Former Yugoslav Republic of Macedonia and Montenegro is an important step towards the European integration of the Western Balkans.
However, it should apply to all the nations in the Western Balkans and avoid creating new dividing lines in the area. Of course, no one can justifiably maintain that the European Commission is biased against the Muslim citizens of Bosnia and Herzegovina. On the other hand, we should not forget the peculiar status of Kosovo, whose independence is not recognised by all Member States of the European Union.
We want the inhabitants of Kosovo to benefit from the visa waiver; however, whatever the solution found, it must not prejudice the final arrangements concerning its status. The Commission has acted correctly in not closing the door to Bosnia and Herzegovina and Albania. However, it must proceed swiftly, so that no new divisions threaten stability in the area. For their part, of course, the states need to make the necessary reforms which, lest we forget, touch on the question of security and combating organised crime.
This Parliament has stressed for years that easier contact with the outside world and greater facility for travel will reinforce peace, exchanges at all levels and, ultimately, stability. The issue of visas is not simply a technical issue; it is a deeply political issue which affects the European future of the area and all the nations in the area have a right to that future.
(SV) Madam President, I think that at this stage in the debate there is no longer any doubt of the importance of visa liberalisation to the citizens of the Balkans. The ability to travel freely is, along with education, perhaps the most important tool that we can offer the new generations, of whom we expect so much commitment to the democratisation process throughout the region.
Consequently, I welcome the proposal on visa liberalisation for Serbia, Macedonia and Montenegro. The progress of any individual country on its journey towards the EU represents progress for the whole of the Balkans. Some of these countries have had to wait a long time; some perhaps longer than necessary. We in the European Parliament and the two countries not yet included in visa liberalisation should learn lessons from this.
Although this is a highly sensitive political issue, I would like to point out that the rules on visa liberalisation are clear and universal. The conditions must be met. Let us not make this more of a political issue than is necessary, however. Let us look at what remains to be done and how we can ensure as quickly as possible that Bosnia and Herzegovina and Albania are soon also able to join the family of visa-free countries.
Bosnia and Herzegovina has made great progress recently and will soon have fulfilled most of the remaining requirements in the roadmap. I therefore call on the players in Bosnia and Herzegovina to adopt the anti-corruption act and lay down rules for the exchange of information between the different parts of the police service as quickly as possible. I urge them to try to ensure that this work is completed by the end of September, before a report is sent back to the Commission. In its new analysis, I then expect the Commission in turn to judge what progress has actually been made and, once the EU's requirements have been met, to propose that the Council approve visa liberalisation for Bosnia and Herzegovina. I hope that this can take effect in July 2010.
(RO) Madam President, Commissioner, the visa waiver for some of the countries which belong to the Western Balkans region marks an initial confirmation of the European Union's commitment to continuing the European process of integration. However, I believe that unfortunately, the Commission's proposal is incomplete. Citizens from Albania and Bosnia and Herzegovina will not enjoy the same treatment, which is going to create differences between citizens in the Balkans.
I would like to remind you that there is already a division between the previous generation, which benefited from the opening up of the former Republic of Yugoslavia to Europe, and the current generation, which has not enjoyed equal treatment from the European Union. However, this proposal will result in citizens of countries in the former Republic of Yugoslavia who do not benefit from the visa waiver trying to obtain a second passport in a country belonging to the former Yugoslav federation, which the European Union accepts without a visa. We have already come across this type of scenario in the case of Moldovan or Georgian passports versus Russian passports.
I believe that the logical solution is to apply the same treatment to all Balkan countries and, at the same time, I call on the Commission to look into including Moldova as well among the group of countries in south-east Europe.
(RO) As an MEP and socialist, I welcome the communication from the Council and Commission on the visa regime for the three Western Balkan countries. It is a first definite step towards their integration into the European Union, a first achievement for future EU citizens in the Western Balkans. However, I also appreciate that the lack of any clear prospect in the form of a roadmap for Bosnia and Herzegovina, Albania and Kosovo must be a matter of utmost concern to us. I am not only talking about the disappointment among the general public, but particularly about the risk to political stability in the three countries. Above all, I am expecting the European Parliament and the newly formed European Commission to maintain a predictable schedule for integrating the Western Balkans into the European Union. It is the only way that we can fulfil the mandate which we were elected for: to unite Europe.
(RO) Madam President, one minute will be more than enough for me to welcome an historic decision for both the Balkans and Europe. I believe that freedom of movement is the gateway to democracy and knowledge. You have given these three countries an opportunity. However, at the same time, I believe that Europe is also a Europe of regulations which, as European citizens, every one of us must abide by. You have put forward this proposal because you have assessed that the rules and conditions that we set have been met.
I am of the view that you will submit a proposal to extend this to Albania and Bulgaria when these European regulations have been met. In your decision, you will certainly draw up a recommendation for speeding up this process. I am one of those who think that this is not an issue of discrimination. Quite the opposite, in fact. I feel that this process will help encourage the other two countries to perform better and meet these conditions because, since the adoption of this decision, the other three countries have proved that when they wanted their peoples to enjoy a different status, they were willing to do what it takes.
(IT) Madam President, Commissioner, Minister, ladies and gentlemen, I must say that I am in favour of liberalisation and of European integration up to and including the completion of this mosaic that is the Western Balkans because, as someone said earlier, we need the Balkans to be stable. This integration is therefore crucial and must happen as soon as possible.
However, on the subject of immigration - which we spoke about yesterday and which represented security and human rights - we must be very careful, because I believe that the checks must be carried out thoroughly, and not made easier. The timescales must correspond to these checks, which should be speeded up if possible. Next, I note that there is a gap in this area, about which very little has been said, and that gap is Kosovo. You will understand me perfectly well when I say that this gap makes it quite simple for people from the other countries to travel between Kosovo and Macedonia. I know that a report is being prepared that will tell us something in the next few days, but please give us some more information about Kosovo this evening.
(NL) Madam President, the Minister said it so well: visa liberalisation is necessary in order to strengthen a bond with the EU, prevent rising nationalism and avoid isolation. How can it be possible, then, that the proposals threaten to isolate the Bosnian Muslims? Great inequality is arising within a single country, as Serbian and Croatian Bosnians do receive a passport. The Muslims, however, sadly have no neighbouring country that will give them a passport. Who will stand up for the Bosnian Muslims? Will the Commission do it? Will the Council? Can you tell me for certain whether the Commission or the Council have held talks with Croatia and Serbia about exercising restraint in the issuing of passports as it should be clear that their actions will create a great deal of unrest.
(BG) I would like to congratulate Mr Barrot for the European Commission's position on liberalising the visa regime for the Western Balkans. As Foreign Minister at the time when visa requirements for Bulgaria were lifted, I know the great emotional effect the visa waiver and ending of humiliation had on our citizens. At the same time, however, as an MEP, I cannot but agree with Mrs Pack and Mrs Bildt that true European solidarity involves the European Union providing logistical help in meeting criteria rather than deviating from them, as this has a demoralising effect on societies and absolves governments of responsibility.
The change must come as a reward for the effort put in, not as a double standard. The societies of the Western Balkans have to get used to demanding their governments to do their job. They must know that the visa regime is being delayed not because of European nit-picking, but because they have not done their bit. Solidarity should be given in return for taking responsibility. When a position of principle is at stake, a person's religion and ethnicity do not matter.
(RO) I support the European Commission's decision, which embodies the commitment shown for years on end with regard to the visa waiver for citizens of the Western Balkans region. However, I believe that the citizens of the Republic of Moldova should enjoy the same rights regarding the freedom of movement in the EU as soon as possible. The European Union must continue to develop its open-door policy to these countries, and the visa waiver is an important step on the path to European integration for these peoples.
To supplement this decision, which will lead to the development of cross-border business opportunities and allow people the freedom of movement, European institutions must consider organising cultural and educational programmes which will publicise European values in these countries. Against this background, reinforcing border security and combating international crime must continue to be a priority.
Finally, I wish to reconfirm that Romania has not recognised Kosovo's independence.
(SL) I would like to express my satisfaction with the progress of the visa liberalisation process over the past 18 months. This is a major achievement and I would urge you to make rapid steps to continue in the same vein.
In the past few days, we have received reports from Sarajevo that the process of fulfilling the roadmap requirements is gathering pace, despite all the difficulties. This also holds true of areas as sensitive as police coordination between Banja Luka and Sarajevo.
I call on the Commission and the Council to monitor this progress on a continuing basis and to be responsive to it. The European Union must be capable of bringing its influence to bear on any political forces in Bosnia and Herzegovina which are seeking to sabotage this process. The citizens of Bosnia and Herzegovina must not be allowed to suffer because of the irresponsibility of their politicians and we have an obligation to help them in that regard. I call on the Commission to include Bosnia and Herzegovina within the visa-free zone as soon as possible.
A selective approach to visa lifting will not strengthen the European prospects of any Western Balkan country whose communities are divided, because selectivity brings with it new divisions. I welcome every move that combats selectivity and firmly believe that lifting visa requirements for all those countries would certainly help improve the image of the European Union in the eyes of the people in these countries who need an opening on the world after years of conflict.
I would also like to point out that there are thousands of young people living in these countries who have never been able to travel abroad. Their only source of knowledge about Europe and the world is television. We have an obligation to strengthen their European prospects as well. I am aware of the security considerations, but those leaving their countries with ill intentions will find a way to cross into the EU anyway. However, we are holding back hundreds of thousands of those who have good intentions.
I would, therefore, urge the Council and the Commission to review their positions as soon as possible, to follow up the progress in these countries, and to lift visa requirements for the countries which were not included in the first group. Thank you very much.
Naturally, I call on the governments of these Western Balkan countries to fulfil their obligations as soon as possible, in the interests of their citizens and their EU accession prospects.
Madam President, the liberalisation of the visa regime for the Western Balkan countries is important, as this measure matters most to ordinary citizens in the region and it will clearly show the benefits of the EU rapprochement process. I am confident that the conditional inclusion on the white list of Albania and Bosnia and Herzegovina will prove to be a strong incentive for meeting the rest of the benchmarks on the road map. In our case, back in 2001, such a strong signal was sent, and in a couple of months, we managed to fulfil all pending conditions.
It is essential that Albania and Bosnia and Herzegovina are included on the Schengen white list as soon as possible, and the Commission should provide all the necessary technical assistance to the authorities of these two countries in order to meet the necessary conditions in a short while.
President-in-Office of the Council. - (SV) Madam President, there is no doubt that visa liberalisation is incredibly important for the people of the Balkans. Just like you, I have met many frustrated people - particularly young people - who are unable to travel around Europe as they would like, unable to visit their friends, unable to enjoy the freedoms that we all have. It goes without saying that achieving visa freedom for these people would be good for them, good for their countries, good for the whole region and good for the EU.
That is why I am delighted that the conditions are already in place to give this opportunity to the three countries mentioned - the Former Yugoslav Republic of Macedonia, Montenegro and Serbia - at the end of the year. It is regrettable that not all the countries of the Western Balkans can be included in this proposal at present, but let there be no doubt that the Swedish Presidency is extremely keen to strengthen the integration process - and eventually the enlargement process - in the Balkan region. Those of you who know me will be aware of just how committed I am to this matter.
If this commitment is to be credible and become a reality, however, we must insist on the conditions being met. It is essential that we do so for the sake of the people of the Western Balkans as well as for the benefit of our own citizens. We must ensure that the criteria set are met. As Mr Weber said, we cannot make concessions where foreign policy is concerned just to be nice. That applies whether we are talking about visas or accession.
I know that the people of Albania and Bosnia and Herzegovina are disappointed. I can understand that. They have not been forgotten, however. We will do everything we can to help them and to make visa liberalisation possible, and that includes in technical terms. We must give a clear political signal that the opportunity is there for them to be included. That is what we are doing today. However, it is up to the authorities and politicians in those countries to finish off the job.
I do not believe that a time lag between the removal of visas for the first three countries and for Albania and Bosnia and Herzegovina will cause instability. On the contrary, it shows that the EU keeps its word and that if they do what is necessary, then we will keep our promises. We must support them and we must help them. I believe they will be able to get a positive report from the Commission in 2010. Commissioner Barrot has also said as much.
Where Kosovo is concerned, discussions on the visa regime started back when Kosovo was still part of Serbia, but we are working on finding a solution. I hope that the Commission will point the way forward in its report so that in the longer term, we can also bring about visa liberalisation for the people of Kosovo.
The proposed visa liberalisation for the Former Yugoslav Republic of Macedonia, Montenegro and Serbia is a very important first step. I hope you will help us to take it. I also hope that very soon, we will be able to move on and take the next step for the rest of the region.
Madam President, I would firstly like to mention that this is a groundbreaking step. It is the first time that we have really had a regional approach. I would add that this road map method is one based on very objective, very precise criteria, which also help encourage these future Member States to actually realise that we have a Europe of rules, a Europe of values. I would like to stress that point. You will not be surprised that the Commission is particularly attentive to everything that contributes to the fight against people trafficking and against corruption. It is important, this Europe of values. We must be particularly mindful of this.
I do not know if some of you understood me correctly: I stated clearly that, in the course of 2010, we hope to make proposals for Bosnia and Herzegovina and for Albania. There is, therefore, a process in motion which does not aim to discriminate against anyone. We simply want the road map's objective criteria to be observed increasingly.
It is true that in the case of Albania, the issuing of biometric passports still has to be improved. I myself went to Albania to present the first biometric passport in that country and I can tell you that I gave as much encouragement as possible to see that Albania, its political leaders and those of Bosnia and Herzegovina, are fully aware of the efforts required. We are helping them to establish civil registers, for example, because no matter how hard you try to provide biometric passports, if there is no civil register, it is not possible. Thus, we are helping them technically. It is quite clear that in all this, Albania, in particular, must implement the existing framework for combating organised crime and corruption. In Bosnia and Herzegovina, there also has to be good border control and closer cooperation between police authorities. That is what we want. I think that we have good reason to believe that, in 2010, these two countries will also benefit from the abolition of visas.
I would also like to say to you quite simply that for us there is no question of ethnic or religious discrimination. Incidentally, in the Former Yugoslav Republic of Macedonia, there is a significant Muslim minority. There is no question of discriminating against the 25 or 30% of Muslim Albanians in Macedonia. Therefore, I would really like to reassure you and to tell you that this is part of a process that we have planned and that the Council has willingly accepted.
I will also give you an answer on Kosovo. In March 2009, an expert mission funded by the Commission resulted in some positive findings. It is true that the Commission is also encouraging Member States to establish effective consular missions in Pristina. I can confirm that we will have a report, which will be submitted shortly, on the exact situation in Kosovo. It is quite clear that in all this we want to open this European perspective to all of the Balkan countries, and we are thinking in particular about the young generation. Some of you have put particular emphasis on the fact that travel and much easier exchanges with other European Union Member States are, of course, very beneficial. Ladies and gentlemen, this is why, once more, we will build a Europe of regulations and of values that we hold very dear.
I will tell you quite simply, we are on the right road, but evidently we still need to see a final push by two of the states. I hope that in 2010, they will also be able to see the visas waived.
That is what I can tell you, giving you the assurance, in any event, that the Commission's process is one which is objective, which is really very attentive and not at all conducted in a spirit of any sort of discrimination, but in a spirit of cooperation. I am personally very committed to this.
The debate is closed.
Written statements (Rule 149)
The European Commission and European Council are being called on to make an announcement soon about opening up the EU zone to the citizens of Macedonia, Serbia and Montenegro. This is a very important moment for more than 10 million European inhabitants who would like a visa to cross the EU's border. Macedonia was on Europe's side when Europe needed it. Even Serbia has realised that Europe wants it to come onboard, but it needs to be reconciled with its recent past to do this. Serbia has worked closely with the international institutions, such as the International Criminal Tribunal, and has acknowledged the mistakes of the past. The time has come for Europe to reward the efforts of these states for coming into line with the democratic and economic requirements which are typical of the EU-27. Their journey has not been easy, but the efforts which have been made must be fully recognised. Macedonia, Serbia and Montenegro have definitely taken the turning for the European Union. This is why I think that the EU must decide in favour of lifting the visa requirements imposed on citizens from these three countries. Their governments have demonstrated that they share the same values as we do. A positive decision would therefore give new impetus to the internal reforms, which are very much needed in Macedonia, Serbia and Montenegro.
I welcome the Commission's initiative to remove the visa system for citizens from the Western Balkans region, more specifically the Former Yugoslav Republic of Macedonia, Serbia and Montenegro. Such measures, intended to bring these states and the EU closer together with a view to integration, will reduce the potential for conflict in the region significantly. As far as Romania is concerned, which shares a border with Serbia, this kind of measure can only serve to provide a further guarantee of amicable cross-border relations. This measure will contribute to a greater freedom of movement for the Romanian population in Romania and Serbia, as well as support the development of commercial relations between our country and Serbia and Montenegro. I am confident that removing the visa system for these three countries mentioned above is only the start of the process, with the measure being extended later on to Albania and Bosnia and Herzegovina. Although they have not yet met the Commission's requirements, I believe that with coordinated efforts, the results will become evident in a short time, Before I end, I would like to emphasise that the visa waiver and the freedom of movement for people in the Western Balkans must not arouse fears, but establish the belief that Europe's security zone is being extended for the benefit of all of us.
in writing. - (HU) The European Union has become stronger after every expansion, not only because it has created a common market for almost 500 million citizens, but also because it has guaranteed stability in Central and Eastern Europe. The Balkan countries are an integral part of Europe. The economic crisis or the ratification of the Lisbon Treaty must not delay the process leading to these countries' accession to the European Union.
I firmly believe that extending the expansion process to the Balkans is a vital process which the European Union must support in order to strengthen its global role. We must not forget that the Balkan countries' catch-up process, along with the healing of the wounds from the bloody war at the end of the 20th century, guarantee the European Union's stability and the region's well-being. Waiving the visa requirement for Serbia, Montenegro and the Former Yugoslav Republic of Macedonia is a vitally important event for these countries as part of their process of catching up, while also reflecting the European Union's responsibility to the region.
This process must be resolutely continued. It will then enable Bosnia and Herzegovina, Albania and - at the appropriate time - Kosovo to benefit as soon as possible, after meeting the relevant conditions, from the application of visa-free travel. I support, without reservation, the view of those European politicians who think that suppressing the Balkan countries' ambitions to join the EU would entail unforeseeable, damaging consequences.